09/08/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 22-0189


                                     DA 22-0189

                                                                         SEP 0 7 2022
DANNY LEE WARNER, JR.,                                                 Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montana
             Petitioner and Appellant,

      v.                                                         ORDER

STATE OF MONTANA,

             Respondent and Appellee.



      Appellant Danny Lee Warner, Jr. has filed a Motion For Leave to File an Overlength
Brief of 13,000 words.
      IT IS HEREBY ORDERED that motion to file an overlength brief is DENIED.
Appellant has until September 22, 2022, within which to file his opening brief.
      DATED this —4— —day of September, 2022.
                                               For the Court,




                                                             Chief Justice